DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 10/13/2020. 

Claim Objections
3.	Claim 1 line 3 is objected to because of the following informalities: the language “for reducing noise” is redundant as the recitation “noise-reducing composition” already requires the noise-reducing property in the preamble of the claim. Appropriate correction is required. 

Claim Analysis
4.	Summary of Claim 1:
A noise-reducing composition comprising  

a thermoplastic polymer-wollastonite composite, 

a thermoplastic elastomer- wollastonite composite for reducing noise, 

or a combination thereof.

 
Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4-6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US PG Pub 2018/0001810 A1) as listed on the IDS dated 10/13/2021.
	Regarding claim 1, Hwang et al. teach a method for manufacturing a sound insulation material, wherein the sound insulation material comprises a composite resin composition including greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin, wherein the base resin is polyethylene (claim 27) thereby reading on the “thermoplastic polymer-wollastonite composite” as required by the instant claim and wherein the “sound insulation material” reads on the “noise-reducing composition” as required by the instant claim.
	Regarding claim 4, Hwang et al. teach greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin (claim 27) thereby reading on the claimed range of from about 5 to about 50 weight percent.   
	Regarding claim 5, Hwang et al. teach polyethylene (claim 27).
	Regarding claim 6, the thermoplastic elastomer as recited in claim 1 is considered an optional embodiment as it is one of the members required of the Markush group. Claim 6 is further limiting this optional embodiment. As such, the disclosure of Hwang et al. is considered to meet this claim limitation as it teaches one of the members (thermoplastic polymer) of the Markush group.
	Regarding claim 8, Hwang et al. teach the composition further comprising an antioxidant [0010].
	Regarding claims 10-11, Hwang et al. teach a carpet installed on a floor panel thereby reading on the article and the panel as required by the instant claim [0003].
	Regarding claim 12, Hwang et al teach the method for manufacturing a sound insulation material, wherein the method comprises the step of extrusion molding [0010].
. 
 Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 3, 7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US PG Pub 2018/0001810 A1) as listed on the IDS dated 10/13/2021 in view of Felegi, et al. (US PG Pub 2004/0062898 A1).
	Regarding claims 2, 7, 15-16, Hwang et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference.
	Hwang et al. do not particularly teach the particle size of the wollastonite. Hwang et al. are further silent on the amount as required by instant claim 7 and are further silent still on the device as required by instant claims 15-16.
	Felegi et al. teach an acoustical panel coating wherein the coating composition includes filler particles, binder and secondary particles, wherein the binder is a thermoplastic polymer [0021] and the secondary particles are wollastonite (claim 8, [0024]). Felegi et al. further teach the particle size of the secondary particles is in the range from about 0.1 to about 30 microns (thereby reading on the claimed range of about 1 to about 90 µm of claim 2) and can constitute from about 5% to about 55% on a dry solids basis of the coating composition [0024] (thereby overlapping the claimed range of about 40 to about 95 weight percent as required by instant claim 7). Felegi et al. further teach the acoustical panels are used in in HVAC systems [0012] (thereby reading on the device is an air conditioning unit as required 
	Regarding claims 3 and 18, Hwang et al. in view of Felegi et al. do not particularly teach the BET surface area as required by the instant claim.
	Hwang et al. teach the coatability of the composite is important and further teach the coating layer forming a uniform thickness having flowability [0050]. Therefore, the BET surface area of the wollastonite can be optimized to reach the desired flowability and uniform thickness of the coating composition. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative BET surface area of the wollastonite for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 17, Hwang et al. teach a panel [0003].
Regarding claim 19, Hwang et al. teach greater than 0 parts by weight to less than or equal to 25 parts by weight of wollastonite with respect to 100 parts by weight of the base resin (claim 27) thereby reading on the claimed range of from about 5 to about 50 weight percent.   
 	 Regarding claim 20, Hwang et al. teach polyethylene (claim 27).
	Regarding claim 21, the thermoplastic elastomer as recited in claim 1 is considered an optional embodiment as it is one of the members required of the Markush group. Claim 21 is further limiting this optional embodiment. As such, the disclosure of Hwang et al. is considered to meet this claim limitation as it teaches one of the members (thermoplastic polymer) of the Markush group.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763